DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to Claim Objection of claims 7-9 and 17-19 have been considered and found persuasive due to amendments, and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 102 rejection of claims 1 and 11 have been considered and found persuasive due to arguments on page 12, and the rejection has been withdrawn. Oh and further in view of Bonet do not explicitly teach “based on the analyzed accuracy being less than or equal to a threshold, generating a guide message for better matching with the original sound of the song associated with the received sound.” See detailed reason for allowance below. 

Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Oh (US 2019/0042647) teaches a user's smartphone (process and memory) may detect music via its microphone; the smartphone samples the music and compares the sample to a fingerprint database to identify the song; a method such as the method of FIG. 8 is used to detect music, identify the music, and play a different version of the identified music; the user may be listening to a song being broadcast at a certain quality via the FM radio; a user device detects the music that is played and identifies the music and searches for ([Figs. 1&8] [0026] [0070-0071]).
Bonet et al. (US 2012/0078824) teaches a method of recommending music comprising: establishing a digital database comprising a plurality of digital song files; mathematically analyzing each said digital song file to determine a numerical value for a plurality of selected quantifiable characteristics, compiling a song vector comprising a list of said numerical values for each of said plurality of selected characteristic for each said song file; extracting a plurality of music descriptors for each analyzed song vector; selecting a seed song and comparing the song vector for said seed song to the song vector for each said song file by summing the square of the difference between the numerical values of each characteristic in each said vector based on the music descriptors in step; and deriving a list of songs wherein the sum of square of the difference between the numerical value of each characteristic based on the music descriptors in each said vector is below a predetermined threshold ([Claim 1]).
The difference between the prior art and the claimed invention is that Oh nor Bonet teach based on the analyzed accuracy being less than or equal to a threshold, generating a guide message for better matching with the original sound of the song associated with the received sound.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Oh and Bonet to include based on the analyzed accuracy being less than or equal to a threshold, generating a guide message for better matching with the original sound of the song associated with the received sound. Therefore, the claimed invention is deemed novel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner




/SHREYANS A PATEL/Examiner, Art Unit 2656